Title: Treasury Department Circular to the Collectors of the Customs, 14 October 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Oct. 14th. 1789.
Sir
Enclosed I send you agreable to an Intimation in a former letter the signatures of the president and Cashier of the Banks of North-America and New York; together with a general description of those notes, which will enable you to guard against Impositions and Counterfeits.
Where the notes are payable to any particular person and not to bearer, you will take care that there is an indorsement of that person; and if you should not know his hand-writing, you will require an indorsement by the person, who presents the note in payment.
The mode in which the Bank-notes are to be transmitted is this: each note is to be divided into two equal parts, from top to bottom, one part containing the name of the President and Sum, the other the name of the Cashier and Sum. Your own name in your own hand-writing is to be written on the back of each half, together with the number and sum of the note. In the case of the notes payable to particular persons, and not to bearer, you will previously fill up the Indorsement to Samuel Meredith Treasurer. Having used these precautions, you will remit all the notes in hand weekly by the post to Samuel Meredith that is to say, one half of each note by one post, and the other half by the next, accompanied in both cases with a list of the notes, which list shall specify, of what Bank they are, the numbers, the dates, the sums, and periods of payment, that is, whether on demand, or so much after date.
For your own Security, in case of accident, you will take a receipt from the Post-Master, on a copy of the list, which you retain; and which will be your Voucher, purporting the delivery of a letter addressed to Samuel Meredith, containing the moieties of the notes specified in the list, amounting to such a sum, which sum must be written at large.
Should any Post-master refuse such a receipt, (which however I do not expect will happen) till the matter can be otherwise regulated; you will get one of your clerks or some other indifferent Person of fair reputation to witness the delivery of your letter and the notes to the Post-office, which person must be acquainted with the Contents, and particulars, so as to be able afterwards to verify on oath, that such specific notes were sent; and instead of the receipt of the Post-master must give a Certificate on the copy of the list you retain, of like import with the receipt proposed to be given by the post-master.
In mine of the 22nd. Septr last, I directed you to receive in payment of the duties, the notes of the Banks of North-america and New York. I now add that you are to exchange any Specie which may at any time be in your hands for them, with this restriction, that you shall not exchange any of the specie which in your weekly return of receipts and payments you state to be in hand; but only the Specie you may receive between one return and another. The reason for this restriction will better explain to you my meaning. I propose that the Treasurer shall draw orders on you from time to time, for the specie which you shall return as remaining in your hands, of course it is necessary, to prevent disappointment to the holders of the orders, that you should retain that sum in Specie to answer them, as bank-notes might not in every case be equally suitable. But the sums you receive in Specie between one return and another may be safely exchanged for Bank-notes, as the balance only will appear in your returns, and will be drawn for.
The Bank-notes specified in your weekly returns must be forwarded weekly by the same post which brings the return, without waiting any special order, directed to the Treasurer of the United States, and this package so directed must be enclosed in another addressed to me as Secretary of the Treasury. Besides the descriptive return, which you are to transmit to the Treasury, you will at the same time enclose a copy of it directed to myself.
I am Sir   Your Obedt hble Servt.
A HamiltonSecy of the Treasury
